Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification
Specification objection regarding informalities included in Office Action mailed on 05/26/2022 has been withdrawn per applicant’s amendment filed 06/21/2022. 
35 USC § 102/103
35 USC § 102 rejections regarding Claim 1 included in Office Action mailed on 05/26/2022 has been withdrawn per applicant’s amendment filed 06/21/2022. Consequently, 35 USC § 103 rejection has been withdrawn.


Allowable Subject Matter
Claims 1, 6-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 and 8 recites “wherein the proximal end section of the shaft tube further comprises a head piece rigidly connected thereto, and wherein both the Se r. No.: 16/890,2784 Docket No. P18252US electronics unit and the handle housing are independently detachably attached to the head piece of the shaft of the video endoscope.”;
“wherein the shaft comprises at least one light source arranged outside the optics shaft and the plug 16connector housing, wherein the shaft of the video endoscope comprises at least one light 17guide for transmitting illumination radiation generated by the light source to a distal end 18section of the shaft, a proximal end section of the at least one light guide being optically 19coupled to the light source, and wherein the proximal end section of the at least one light 20guide and the light source are both embedded in a sealing compound.”.
	Schulz Dejima and Eisele teaches an endoscope including shaft and handle, which the shaft comprising optic shaft and imaging optics and handle comprising handle housing accommodating electronics unit which the unit is hermetically sealed independently of the hermetically sealed optic shaft, and the shaft tube comprises a slot  and hollow space configured to inserting instrument, however does not teach nor suggest “wherein the proximal end section of the shaft tube further comprises a head piece rigidly connected thereto, and wherein both the Se r. No.: 16/890,2784 Docket No. P18252US electronics unit and the handle housing are independently detachably attached to the head piece of the shaft of the video endoscope.”; nor recites “wherein the shaft of the video 15endoscope comprises at least one light source arranged outside the optics shaft and the plug 16connector housing, and that the shaft of the video endoscope comprises at least one light 17guide for transmitting illumination radiation generated by the light source to a distal end 18section of the shaft, a proximal end section of the at least one light guide being optically 19coupled to the light source, and wherein the proximal end section of the at least one light 20guide and the light source are both embedded in a sealing compound.” as in the context of independent claims 1 and 8.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795